FILED IN                                                                  pd-0100-15
COURT OF CRIMINAL APPEALS                                       COURT OF CRIMINAL APPEALS
                                                                                AUSTIN, TEXAS
        April 8, 2015                                          Transmitted 4/7/2015 4:26:46 PM
                                                                 Accepted 4/8/2015 8:27:05 AM
   ABELACOSTA, CLERK                                                             ABEL ACOSTA
                                  No. PDs-100-15& 101-15
                                                                                         CLERK


                            IN THE COURT OF CRIMINAL APPEALS


                                 OF THE STATE OF TEXAS




                                 OSMIN PERAZA, Appellant
                                                                      K^z
                                                                              i$^

                               THE STATE OF TEXAS, Appellee


                                  Appeal from Harris County



                                         *****




                            STATE PROSECUTING ATTORNEY'S


                            MOTION TO SUBSTITUTE COUNSEL

                                         *****




                                     LISA C. McMINN
                                  State Prosecuting Attorney
                                    BarI.D.No.13803300


                                       P.O.Box 13046
                                     Austin, Texas 78711
                                  information@spa.texas.gov
                                   512/463-1660 (Telephone)
                                      512/463-5724 (Fax)
                             No. PDS-100-15& 101-15


                    IN THE COURT OF CRIMINAL APPEALS


                            OF THE STATE OF TEXAS


OSMIN PERAZA,                                                               Appellant




THE STATE OF TEXAS,                                                          Appellee



                                     *****




                    STATE PROSECUTING ATTORNEY'S


                    MOTION TO SUBSTITUTE COUNSEL

                                     *****




      Comes now the State of Texas, by and through its State Prosecuting Attorney,

and respectfully submits to the Court its Motion to Substitute Counsel in the above

entitled and numbered cause.


      The State's petition for discretionary review was filed by the Harris County

District Attorney, pursuant to Tex. Gov't Code § 42.005(b) (a district or county

attorney may assist the state prosecuting attorney in representing the state before the

court ofcriminal appeals). This Court granted the State's petition on March 25,2015,

and ordered the State's brief to be filed on or before April 9, 2015. The undersigned

and the Assistant Harris County District Attorney who filed the State's petition have
agreed that the State Prosecuting Attorney should file the State's brief and present

oral argument in this case.

                                    PRAYER


      WHEREFORE, the State prays that its Motion to Substitute Counsel be granted

and that Lisa C. McMinn be substituted for Jessica Akins as counsel for the State.



                                      Respectfully submitted,




                                       Isi Lisa C. McMinn
                                       LISA C. McMINN
                                        State Prosecuting Attorney
                                       Bar I.D. No. 13803300


                                       P.O. Box 13046
                                       Austin, Texas 78711
                                       information@spa.texas.gov
                                        512/463-1660 (Telephone)
                                        512/463-5724 (Fax)
                         CERTIFICATE OF SERVICE


      The undersigned certifies that on this 7th day of April, 2015, the State's Motion

to substitute was served electronically on:


Jessica Akins
Assistant District Attorney
1201 Franklin, 13th Floor
Houston, Texas 77002
akins_jessica@dao.hctx.net

Jani Maselli Wood
Assistant Public Defender
1201 Franklin St, 13th Floor
Houston, Texas 77002
jani.maselli@pdo.hctx.net


                                        /s/LisaC. McMinn
                                        LISA C. McMINN
                                        State Prosecuting Attorney